Citation Nr: 0908136	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-34 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from August 1965 to August 1967, to include a tour of 
combat in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 Rating Decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for "anxiety disorder with features of post 
traumatic stress disorder", and assigned a 30 percent 
evaluation, effective January 4, 2006.


FINDINGS OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment, due to depressed mood, sleeping problems and 
nightmares, intrusive memories, hypervigilance, startle 
reaction, and occasional loss of temper.  The Veteran is not 
unable to perform certain tasks, and does not have flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks, difficulty in understanding complex 
commands, impaired memory, impaired judgment, or impaired 
abstract thinking.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.130, Diagnostic 
Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA satisfied its duty to assist 
in this case.  VA provided examinations for the Veteran's 
psychiatric disability in February 2006 and July 2007.  VA 
obtained all VA Medical Center progress notes, as well as 
complete records from the Vet Center where the Veteran was 
treated.  A hearing was held before the undersigned Veterans 
Law Judge in January 2009, the transcript of which was added 
to the claims folder and considered in reaching this 
decision.  Statements from the Veteran, his wife, a friend, 
and two of his fellow soldiers, have been included in the 
record.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Increased Evaluation for PTSD

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In previous considerations of this case by the RO, the 
service-connected condition has been termed, "anxiety 
disorder with features of post traumatic stress disorder".  
In July 2007, the Veteran was diagnosed with PTSD, and the 
diagnosis has continued to the present.  In the Veteran's 
statements, he refers to his condition as PTSD.  The Board 
feels that the proper way to evaluate the Veteran's 
psychological disorder is to do so as PTSD, under Diagnostic 
Code 9411.  Changing the Diagnostic Code will not affect the 
relevant criteria the Veteran must show for an increased 
evaluation, but it more appropriately addresses the Veteran's 
condition.

PTSD is rated under Diagnostic Code 9411 according to a 
general set of criteria applicable to psychiatric 
disabilities.  Currently, the Veteran's PTSD is rated at 30 
percent, which, under the General Rating Formula for Mental 
Disorders (found at 38 C.F.R. § 4.130) requires a showing of 
the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

For the PTSD rating to increase, the Veteran would have to 
demonstrate one of the following levels of occupational and 
social impairment: 

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating.  

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent 
rating.  

38 C.F.R. § 4.130.

The Veteran first sought treatment for a psychological 
condition in early 2006.  At a February 2006 examination, the 
Veteran was diagnosed with anxiety disorder, not otherwise 
specified, with features of PTSD.  The Veteran told the 
examiner that he had decided to retire after 30 years with 
the same company, and that he retired early so he could enjoy 
his retirement.  The Veteran continued to do some part-time 
work.  He did return to a full-time position after he 
retired, but it only lasted a year and a half, as he found 
the position of supervisor too stressful.  

The Veteran related to the examiner that he continued to 
enjoy hobbies such as woodworking and reading, including 
books about Vietnam.  According to the Veteran, he and his 
wife generally had a good relationship, and that they did not 
argue.  They went out on a weekly basis to restaurants for 
dinner.  Socially, the Veteran and his wife participated in a 
dart league on Wednesday nights.  The Veteran played cards 
every Tuesday night.  Every June, the Veteran would go "on a 
big fishing trip with a group of other men".  Also, the 
Veteran had purchased a Harley-Davidson motorcycle with the 
hopes of taking long road trips.  The Veteran felt that he 
and his wife had a lot of friends, but none that were 
"really close."  He had close relationships with his 
daughter and son-in-law; the Veteran and his wife would get 
together with them on a weekly basis.  He also had a brother 
and sister living in New Hampshire.  The Veteran felt that 
his family was "very close."  
The Veteran told the examiner that he drank socially.  His 
wife had concerns about the amount he drank alcohol; the 
Veteran said she was concerned because he would "get nasty" 
when he drank, causing him to say negative or hurtful things.  
The Veteran said that he had tried to quit drinking in the 
past, but found that he could not.

The examiner found that the Veteran acted appropriately, and 
was mildly tense, but with euthymic affect.  The Veteran 
became easily distressed when talking about a friend who was 
a Marine who had died recently and when talking about those 
who died in the military.  The Veteran was fully oriented, 
had no delusions, hallucinations, or suicidal or homicidal 
ideations.  The Veteran's reasoning was intact.  He indicated 
"some mild impairment of remote and immediate memory that 
appeared to be attributable to some mild impairment in focus 
and concentration."  The examiner determined that the 
Veteran's Global Assessment of Functioning (GAF) score was 
between 61 and 65, which demonstrates "[s]ome mild 
symptoms . . . [or] some difficulty in social, occupational, 
or school functioning . . . but generally functioning pretty 
well, [and] has some meaningful interpersonal 
relationships."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) 46 (4th ed. 1994).

The Veteran received treatment and counseling for his PTSD at 
the local Vet Center beginning in February 2006.  While 
discussing his family during a February 2006 counseling 
session, the Veteran related a different relationship with 
his wife to the counselor than he did to the VA examiner 15 
days previously.  He stated that he is distant from his wife, 
and they had almost no sexual contact because he had no 
desire.  The Veteran said that he never felt close to her or 
anyone else after returning from Vietnam.  He had begun to 
sleep in a separate room from his wife, which helped him 
sleep.  In April 2006, his counselor, J.T., who held a 
masters in education, determined that his GAF score was 40.  
A GAF score of 40 is based on "[s]ome impairment in reality 
testing or communication . . . [or] major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood . . . ."  DSM-IV 47.  The 
Veteran continued to receive treatment at the Vet Center 
through September 2007.

VA progress reports from December 2006 indicated that the 
Veteran had difficulty sleeping with periods of moodiness.  
His sleep had improved with a prescription, but was not where 
the Veteran hoped it would be.  The Veteran missed his 
pre-retired life.  He occasionally argued with his wife, and 
did not have the same social life he had previously.  The 
examining psychiatrist determined that the Veteran had a GAF 
score of 80, signifying that, "[i]f symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors . . . ; no more than slight impairment in social, 
occupational, or school functioning.  DSM-IV 46.

In February 2007, a VA psychiatrist examined the Veteran and 
determined that he had a GAF score of 65, which indicates 
some mild symptoms or some difficulty in social or 
occupational functioning, but generally functioning well.  
DSM-IV 46.  The psychiatrist noted that the Veteran had 
nightmares, hypervigilance, and low level depressive symptoms 
including irritability, insomnia, and decreased energy and 
motivation.  The Veteran denied suicidal or homicidal 
ideation, and had no psychosis or mania.

In May 2007, VA progress reports included the Veteran's 
report that he had been "doing great, feeling, good, 
sometimes wak[ing] up feeling lonely, not despondent."  The 
Veteran's mood had been good, except for losing his temper 
the previous week.  The Veteran had spent time setting up a 
garden and building bird houses.  He told the examining 
psychiatrist that he felt that he functions well under 
pressure.  He had no suicidal or homicidal ideation, anxiety, 
psychosis, or manic symptoms.  The psychiatrist continued to 
gauge his GAF score at 65.

The Veteran had a second VA examination in conjunction with 
his claim in July 2007.  During the examination, the 
Veteran's speech was normal.  His affect was anxious and 
euthymic, and his mood was anxious and depressed.  At the 
time of the examination, the Veteran had been married to his 
wife for 40 years.  The Veteran described the relationship 
with his wife as "like brother and sister."  They slept 
separately, and their sex life had been non-existent for the 
previous year and a half.  The Veteran again related his work 
history, including his retirement at the age of 53, that he 
held multiple part-time jobs following retirement, and that 
he worked full-time for less than a year after his retirement 
for an electric company, but quit the job after he was 
hospitalized to have two stents placed in his heart.  The 
Veteran said that he had "fine" interpersonal functioning 
at work, but that he did have a few incidents with coworkers, 
including one time when he threw a cup of coffee into a 
coworker's face who had came up behind him, and one time when 
he threw a phone at a coworker.  The Veteran said that he did 
not socialize as much, he had quit playing cards on Tuesday 
nights, and he spent a lot of time in his basement playing 
cards on the computer.  He informed the examiner, though, 
that he continued to belong to a dart league, a card league, 
and is a member of some social organizations.  The Veteran 
had intrusive thoughts weekly, and nightmares two to three 
times per month.  He avoided situations which would remind 
him of Vietnam.  He continued to have difficulty sleeping, 
and had irritability, anger outbursts, hypervigilance, and an 
exaggerated startle response.  The Veteran felt depressed and 
had lost interest in his usual activities.  The examiner 
noted that the Veteran was oriented and alert, and had very 
good memory for recent and remote events.  His thought form 
was lucid and coherent, appropriate, and he was not 
tangential or circumstantial.  There was no evidence of 
hallucinations, delusions, or paranoid ideation.  The Veteran 
had no suicidal or homicidal ideation, no impulse control 
problems, and he had intact insight and judgment.  The 
examiner determined the Veteran had a GAF score of 60, 
indicating moderate symptoms.

In November 2007, the Veteran was seen by a VA psychiatrist, 
and reported anxiety and nightmares.  He continued to wake up 
during the night.  The Veteran did socialize, playing darts 
and going to "Foxwoods" once monthly to play cards.  The 
Veteran reported that he had no panic attacks, suicidal or 
homicidal ideation, psychosis, or mania.  The examiner 
determined his GAF score was 50, indicating serious symptoms.

A June 2008 progress report showed a continued GAF score of 
50.  The Veteran continued to have sleeping trouble.  He was 
still in his dart league, but had become tired of darts.  He 
had intermittent short temper, flashbacks, intrusive 
memories, and hypervigilance.

The most recent medical records from the Veteran are progress 
reports from January 2009.  The Veteran reported that he had 
infrequent but frightening losses of his temper, once or 
twice per month.  He continued to sleep separately from his 
wife, and he did not sleep well.  He was hypervigilant and 
was easily startled.  He no longer took part in the darts 
league because he was uncomfortable in group situations, and 
retained few friends.  He was still active with his hobbies.  
The Veteran always carried two knives with him, and slept 
with an unloaded rifle next to his bed.  The examiner 
continued a GAF score of 50.

VA received letters from the Veteran's wife, a friend of the 
Veteran, and two of his fellow soldiers from Vietnam in 
January 2009.  The Veteran's wife stated that the Veteran 
experienced anger, moodiness, sleepless nights, nightmares, 
and often wanted to be left alone.  His mood was like a 
roller coaster, and he had no close friends.

The letter from the Veteran's friend and former coworker 
related the Veteran was a "great boss and a better friend", 
but that he had erratic mood changes and was easily angered.  

The two "buddy statements" related stressors that the 
Veteran experienced while in Vietnam.

Also in January 2009, the Veteran had a video conference 
hearing before the undersigned Veterans Law Judge.  During 
the hearing, the Veteran related his military, employment, 
family, and social histories.  As to his work, he stated that 
near the end of his career, his ability to mix well with 
people deteriorated.  He reiterated that he slept poorly, and 
he no longer shared a bed with his wife.  He continued to 
experience flashbacks and intrusive thoughts, and would have 
mood swings.  He no longer played in his dart league or 
bowling league.  

After considering all of the evidence, the Board determines 
that an increased evaluation for the Veteran's PTSD is not 
warranted.  Although the Veteran's symptomatology has 
worsened somewhat since the initial April 2006 evaluation, as 
he has become somewhat socially withdrawn, the symptomatology 
is still clearly in line with that of a 30 percent 
evaluation.  A 30 percent evaluation is appropriate where the 
Veteran experiences occupational and social impairment, 
inability to perform occupational tasks, and symptoms such as 
depressed mood, anxiety, suspiciousness, weekly (or less 
often) panic attacks, chronic sleep impairment, and mild 
memory loss.  The Veteran does have occupational impairment, 
in that he had difficulty with the stress in the full-time 
job that he took after his retirement.  He would have 
occasional difficulty working with other people, and would 
experience angry outbursts.  Although he continued to 
participate in dart and card leagues through at least June 
2008, he no longer took part in large social functions as of 
January 2009.  The Veteran did continue to have a few 
friends, however, and maintained hobbies.  Although his 
relationship with his wife has lost intimacy, the Veteran has 
maintained the marriage for over 40 years.  He is still close 
to his daughter and son-in-law.  The Veteran has continued to 
have a depressed mood, anxiety, and hypervigilance, but he 
has never had any panic attacks.  The Veteran has never 
demonstrated an inability to perform routine tasks and self-
care, and has presented a normal conversational manner.

For a 50 percent evaluation to be appropriate, the Veteran 
would have to show occupational and social impairment with 
reduced reliability and productivity, based on symptoms such 
as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment and impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The only symptoms demonstrated by the 
Veteran under the criteria for a 50 percent evaluation has 
been disturbed motivation and mood.  He has not shown 
flattened affect or circumstantial, circumlocutory, or 
stereotyped speech.  He has never claimed panic attacks, must 
less more than once per week.  Examiners have noted his good 
understanding, thinking, and judgment.  The July 2007 
examination report specifically addressed the Veteran's 
"very good" memory.  

Also playing a role in the Board's decision that a 50 percent 
evaluation is not appropriate is the Veteran's video 
conference hearing held in January 2009.  The undersigned 
Veterans Law Judge observed the Veteran interacting very 
easily with his representative both before and during the 
hearing.  The Board's observations from the hearing support 
the fact that the Veteran continues to be able to establish 
social relationships, contradicting, to a degree, the 
Veteran's statements about social isolation, even if he may 
not feel as comfortable in a group setting.

The Board has considered whether a higher evaluation is 
appropriate, and finds that neither a 70 percent nor a 100 
percent evaluation should be applied to the Veteran's 
condition.  In light of the same evidence showing that a 50 
percent evaluation is not appropriate, the Veteran has not 
demonstrated occupational and social impairment with 
deficiencies in most areas, nor has he demonstrated total 
occupational and social impairment.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his PTSD has 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  The Board observes that 
the Rating Schedule provides multiple ratings higher than the 
Veteran's currently 30 percent evaluation for PTSD, and, as 
explained above, the Veteran does not have the symptoms 
identified in the criteria for a 50 percent, 70 percent, or 
100 percent rating.  Additionally, the Veteran's disability 
has not required frequent periods of hospitalization.  While 
the disability did cause occupational impairment, including 
difficulty dealing with coworkers, the Board finds that such 
impairment is not sufficient, in this case, to warrant 
consideration of an extraschedular rating.  The Veteran's 
current 30 percent evaluation specifically addresses 
occupational impairment.  Also, the Veteran is not seeking 
employment.  This case does not present "exceptional" 
circumstances, and, as the Veteran's symptomatology is 
appropriately addressed by the 30 percent criteria, the 
Rating Schedule is not inadequate.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the Veteran's 
PTSD.

In conclusion, the Veteran's symptomatology closely follows 
the standard for a 30 percent evaluation.  His PTSD symptoms 
do not warrant a higher evaluation.  

The Board notes to that the Veteran has stated that he feels 
like no one in VA is listening to him about his PTSD.  The 
Board understands the Veteran's concern that he be heard and 
given full consideration.  Although the Board cannot grant an 
increased evaluation in the matter, it stresses to the 
Veteran that VA is required to apply the law to the facts of 
each case.  The regulations that govern VA actions require 
the application of the rating system, described above as to 
PTSD, to the particular facts of each case; increased 
evaluations may only be granted where it is legally 
appropriate to do so.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


